UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4702 AMREP Corporation (Exact name of Registrant as specified in its charter) Oklahoma 59-0936128 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of Shares of Common Stock, par value $.10 per share, outstanding at March 4, 2014 – 7,213,454. AMREP CORPORATION AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION PAGE NO. Item 1.Financial Statements Consolidated Balance Sheets January 31, 2014 (Unaudited) and April 30, 2013 1 Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended January 31, 2014 and 2013 2 Consolidated Statements of Operations and Retained Earnings (Unaudited) Nine Months Ended January 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended January 31, 2014 and 2013 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4.Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 6.Exhibits 26 SIGNATURE 27 EXHIBIT INDEX 28 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMREP CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Amounts in thousands, except par value and share amounts) ASSETS January 31, April 30, (Unaudited) Cash and cash equivalents $ $ Receivables, net: Media Services operations Real estate operations and corporate 31 Real estate inventory, net Investment assets, net Property, plant and equipment, net Intangible and other assets, net Taxes receivable 76 Deferred income taxes, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, net and accrued expenses $ $ Notes payable: Amounts due within one year Amounts due beyond one year Amounts due to related party – due beyond one year Other liabilities Accrued pension cost TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, $.10 par value; shares authorized – 20,000,000; shares issued – 7,438,704 at January 31, 2014 and 7,420,704 at April 30, 2013 Capital contributed in excess of par value Retained earnings Accumulated other comprehensive loss, net ) ) Treasury stock, at cost; 225,250 shares at January 31, 2014and 1,424,492 shares at April 30, 2013 ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 1 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended January 31, 2014 and 2013 (Amounts in thousands, except per share amounts) REVENUES: Media Services operations $ $ Real estate land sales Interest and other 62 2 COSTS AND EXPENSES: Real estate land sales Operating expenses: Media Services operations Real estate taxes and other Real estate selling expenses 57 60 General and administrative: Media Services operations Real estate operations and corporate Interest expense LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET INCOME (LOSS) ) 3 RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS PER SHARE – BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING – BASIC AND DILUTED The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 2 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Nine Months Ended January 31, 2014 and 2013 (Amounts in thousands, except per share amounts) REVENUES: Media Services operations $ $ Real estate land sales Interest and other 77 61 COSTS AND EXPENSES: Real estate land sales Operating expenses: Media Services operations Real estate taxes and other Real estate selling expenses General and administrative: Media Services operations Real estate operations and corporate Impairment of assets - Interest expense LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS ) ) RETAINED EARNINGS, beginning of period Effect of the issuance of common stock from treasury shares ) - RETAINED EARNINGS, end of period $ $ LOSS PER SHARE – BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING – BASIC AND DILUTED The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 3 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended January 31, 2014 and 2013 (Amounts in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment of assets - Depreciation and amortization Non-cash credits and charges: Pension accrual Provision (recoveries) of doubtful accounts, net ) Loss on disposal of assets, net 29 21 Stock-based compensation 17 - Changes in assets and liabilities: Receivables ) Real estate inventory and investment assets Intangible and other assets ) ) Accounts payable and accrued expenses ) ) Taxes receivable and payable, net 99 ) Deferred income taxes and other liabilities, net ) ) Accrued pension costs ) ) Total adjustments ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - property, plant and equipment ) ) Proceeds from disposition of assets - Acquisition of a business, net of cash acquired - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net - Borrowings from credit facilities Repayments of credit facilities ) ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS,beginning of period CASH AND CASH EQUIVALENTS,end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid (refunded), net $ ) $ The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 4 AMREP CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Nine Months Ended January 31, 2014 and 2013 BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by AMREP Corporation (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information, and do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The Company, through its subsidiaries, is primarily engaged in four business segments: the Subscription Fulfillment Services business operated by Palm Coast Data LLC (“Palm Coast”) and its subsidiary, FulCircle Media, LLC (“FulCircle”), the Newsstand Distribution Services business and the Product Packaging and Fulfillment Services and Other businesses operated by Kable Media Services, Inc. and its subsidiaries (“Kable”) (the businesses operated by Palm Coast, FulCircle and Kable are collectively referred to as “Media Services”) and the real estate business operated by AMREP Southwest Inc. (“AMREP Southwest”) and its subsidiaries. The results of FulCircle have been included in the accompanying financial statements since that subsidiary acquired certain assets from a third party on December 31, 2012. All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, these unaudited consolidated financial statements include all adjustments, which are of a normal recurring nature, considered necessary to reflect a fair presentation of the results for the interim periods presented.The results of operations for such interim periods are not necessarily indicative of what may occur in future periods.Unless otherwise qualified, all references to 2014 and 2013 are to the fiscal years ending April 30, 2014 and 2013 and all references to the third quarter and first nine months of 2014 and 2013 mean the fiscal three and nine month periods ended January 31, 2014 and 2013. Certain 2013 balances in the accompanying financial statements have been reclassified to conform to the current year presentation with no effect on the net income or loss or shareholders’ equity. The unaudited consolidated financial statements herein should be read in conjunction with the Company’s annual report on Form 10-K for the year ended April 30, 2013, which was filed with the SEC on July 16, 2013 (the “2013 Form 10-K”). RECEIVABLES Receivables, net consist of the following accounts receivable (in thousands): January 31, April 30, Media Services operations: Subscription Fulfillment Services $ $ Newsstand Distribution Services, net of estimated returns Product Packaging and Fulfillment Services and Other Less allowance for doubtful accounts ) ) $ $ Real estate operations and corporate $
